Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-3, and 5-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “a nanoscaled moth-eye patterned layer patterned on at least a portion of one surface thereof, and the nanoscaled moth-eye patterned layer is -patterned on areas corresponding to areas on which the light-emitting diodes are disposed, and wherein the nanoscaled moth-eye patterned layer is patterned on at least one surface of an organic insulation layer and an inorganic insulation layer at an interface between the organic insulation layer and the inorganic insulation layer” as recited in claim 1 is the first major difference between the prior art and the claimed invention, the second major difference is “an anti-reflector disposed on a top surface of an outmost insulation layer of the at least one insulation layer on at least a portion of an area other than areas on which the light-emitting diodes are disposed, and including a plurality of open areas corresponding to the areas on which the light-emitting diodes are disposed; and an anti-reflection layer disposed on an area overlapping the plurality of open areas of the anti-reflector and including a nanoscaled moth-eye patterned layer” is the second major difference and the third major difference is “a nanoscaled moth-eye patterned layer on at least a portion of one surface of at least one of the transparent substrate, the at least one first lower insulation layer, or the at least one second lower insulation layer, the nanoscaled moth-eye patterned layer being located between the plurality of light-emitting diodes and a lower surface of the transparent substrate”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811